DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on 6/27/22. In the amendment, claims 1, 2, 4 and 12 have been amended and new claims 20-22 have been added.  Therefore, claims 1-22 are currently pending in this application.

					Claim Objections
Claim 20 is objected to because of the following informalities:  
 -In claim 20, line 5, “this is” should be changed to -- that is --.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description ofthe invention, and of the manner and process of making and using it,in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specifications hall contain a written description of the invention, and of the manner and  process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 20 of the amendment filed on 6/27/22, the applicants added the claimed combination including “an outer nozzle body of the two concentrically arranged nozzle bodies is configured to receive the backflowed gas mixture and to further mix the backflowed gas mixture with the gas mixture from the gas duct”, is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 21, 22 are rejected by virtue of their dependence on claim 20. The amendment filed 6/27/22 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public
use, on sale, or otherwise available to the public before the effective filing date of the
claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively
filed before the effective filing date of the claimed invention.

Claims 1, 7-15, 17, 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Solbrig et al. (US 2016/0024985).
Regarding claim 1, Solbrig discloses a mixing device comprising: 
at least one gas-carrying gas duct, at least one injection device (26, 70) (Fig. 2) configured and arranged to inject a liquid into the at least one gas duct; 
at least one first guiding element (82) (Fig. 2), positioned downstream of the at least one injection device, is configured and arranged to project into a gas flow of the at least one gas duct; and wherein the at least one gas duct has at least one bulge (86) (Fig. 2) of a duct wall directly adjacent of the at least one first guiding element (82) (Fig 2). 
        
    PNG
    media_image1.png
    233
    503
    media_image1.png
    Greyscale



Regarding claim 7, Solbrig discloses the mixing device according to claim 1, Solbrig further discloses the at least one bulge (86) (Fig. 2) has a first flow surface on its inside, and the
at least one first guiding element (82) (Figs. 2, 3) has a second flow surface on its side facing the bulge (see Figs. 2, 3, par. [0021]).


Regarding claim 8, Solbrig discloses the mixing device according to claim 1, Solbrig further discloses the at least one bulge (86) extends over the entire inner circumference of the at least one gas duct (Fig. 2).

Regarding claim 9, Solbrig discloses the mixing device according to claim 1, Solbrig further discloses when viewed in projection to a main flow direction of the gas within the mixing device, the sum of the areas of the at least one first guiding elements is at least 25% of the cross-sectional area of the at least one gas duct (see Figs. 2, 3).

Regarding claim 10, Solbrig discloses the mixing device according to claim 1, Solbrig further discloses at least one second guiding element (98) (Fig. 2) is arranged downstream of the at least one first guiding element (82) (Fig. 2, par. [0023]).

 Regarding claim 11, Solbrig discloses the mixing device according to claim 1, Solbrig further discloses at the level of the at least one bulge, at least one nozzle body is provided in the at least one gas duct (see Fig. 2).

Regarding claim 12, Solbrig discloses a method for mixing gases or gas mixtures including the steps of:
guiding the gas or the gas mixture via at least one gas duct,
injecting a liquid into the at least one gas duct from an injection device (26) (Fig. 2),
deflecting, at least partially, the gas or gas mixture downstream of the injection device (26) (Fig. 2) by at least one first guiding element (82) (Fig. 2, 3), and
additionally deflecting at least part of the gas or gas mixture in at least one bulge (86) (Fig. 2, par. [0022]) directly adjacent of the first guiding element (82) (Fig. 2). 


Regarding claim 13, Solbrig discloses the method according to claim 12, Solbrig further discloses at least a part of the gas or gas mixture is swirled in the at least one bulge (86) (Fig. 2).
Regarding claim 14, Solbrig discloses the method according to claim 12, Solbrig further discloses at least a part of the liquid (23) (Fig. 2, par. [0021]) is sorayed in the direction of the first guiding element (82) (see Fig. 2).

Regarding claim 15, Solbrig discloses the method according to claim 12, Solbrig further discloses gas or the gas mixture flows around the first guiding element on both sides (see Fig. 3).

Regarding claim 17, Solbrig discloses the mixing device of claim 7, Solbrig further discloses wherein the first flow surface and the second flow surface merge continuously into one another (see Fig. 2).

Regarding claim 18, Solbrig discloses the mixing device of claim 10, Solbrig further discloses wherein the at least one second guiding element (98) (Fig. 2) is arranged directly downstream of the at least one bulge (86) (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Solbrig et al. (US 2016/0024985).
Regarding claim 3, Solbrig discloses the mixing device according to claim 1, however, Solbrig fails to disclose at least the at least one first guiding element and the duct wall being made in one piece.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to form at least one first guiding element and the duct wall in one piece, since it has been held that forming in one piece an article which has formerly been formed in two or more pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 5, Solbrig discloses the mixing device according to claim 1; however, Solbrig fails to disclose that the at least one first guiding element has a concave curvature with respect to the at least one bulge.
It would have been an obvious matter of design choice to have at least one first guiding element of Solbrig in a concave curvature with respect to the at least one bulge, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Allowable subject matter
Claim 2, 4, 6, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not deemed persuasive. Applicant argues that Solbrig does not disclose “one bulge of duct wall directly adjacent to the at least one first guiding element”. The Office respectfully disagrees. Since “adjacent” is interpreted as “near or nearby or next to”, therefore, Solbrig discloses one bulge of duct wall directly adjacent to the at least one first guiding element (82) (Fig. 2).  Therefore, Solbrig discloses the claimed limitations in dispute.

      Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747